DETAILED ACTION
This action is responsive to the Amendment filed on 05/12/2022. Claims 1-20 are pending in the case. Claims 1, 14, and 20 are independent claims.

Specification
The title of the invention is objected to because it is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP § 606.01. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Compain et al. (US Patent Application Pub. No. 2014/0181634, hereinafter “Compain”) in view of Singolda, A. "The Open Web Has a Lot to Learn From Social: Introducing Taboola Feed." 05/24/2017. https://web.archive.org/web/20170530154908/https://blog.taboola.com/taboola-feed/ (hereinafter “Singolda”).

As to independent claims 1, 14, and 20, Compain shows a method [¶ 03], an apparatus [¶ 03], and a concomitant computer program product comprising a non-transitory computer readable medium [¶ 89], comprising: 
determining whether to present a first widget [e.g. one or more spaces for “content items”/ads (Compain: fig. 3, ¶¶ 43-45) and/or the “content items” themselves, either of which would be in agreement with how the instant specification itself finds the concepts of a “GUI element” (e.g. content item) and a “widget” to be interchangeable (Specification: ¶ 39)] over a display [fig. 5, ¶¶ 75 & 80] of a user [“user” (¶ 21)], wherein the display comprises at least a first portion of a page that is visible to the user [“The presentation page may be a dynamic webpage and at least one of the content items {…}” (¶ 04)], wherein the page comprises a second widget, wherein the second widget is placed in a second portion of the page, wherein the second portion of the page is not visible to the user [e.g. any other/second one of the content items/advertisements A-E (fig. 2; ¶ 46), including a widget that was not initially displayed and is positioned at the “bottom” of a feed/article (such as content item “D” in fig. 3 and/or an obscured content item “C” (¶ 49))],
wherein said determining is based on an estimated likelihood that the user will reach the second widget in the page [e.g. determining/inferring an estimated likelihood that the user will reach a given second content item in the page (fig. 3; ¶¶ 21, 42-49, & 63-65)], wherein the first widget is configured to present in the display one or more content [e.g. the inner contents of the spaces/“content items”/advertisements A-D (fig. 3; ¶ 43), which would be in agreement with Applicant’s own characterization “cards ({are} also referred to as “content items”)” (Specification: ¶ 30)]; 
presenting the first widget over the display of the user, wherein said presenting is performed upon determining that the estimated likelihood is below a first threshold [e.g. presenting/replacing a widget (preferably, one of interest to the user) on the display when the likelihood of reaching the second widget is below a first threshold (¶ 21; see also ¶¶ 42-49, 51-57, & 63-67 for further context/examples)]; 
dynamically adjusting the estimated likelihood of the user based on interactions of the user with the page, thereby providing an adjusted estimated likelihood [each user interaction with the page dynamically adjusts “the estimated likelihood of the user” (¶¶ 51-59)]; and 
removing the first widget from the display, wherein said removing is performed upon determining that the adjusted estimated likelihood of the user is above a second threshold [“{…} an advertisement presented to a user viewing a webpage can be refreshed with a new, replacement advertisement when it is determined (e.g., based on user acts or other behavior) that the user has not, and likely will not, respond to the advertisement currently presented to the user. {…}” (¶ 21) | see also fig. 3; ¶¶ 42-49, 51-57, & 63-67 for further context/examples)].

As shown above, Compain shows functionalities that reasonably read on a “widget” and a “card,” respectively. Nonetheless, Compain does not use this exact same terminology. In lieu of simply pointing to the considerable breadth of the terms “widget” and “card,” respectively as currently recited and/or the spectrum of possible mappings its broadest reasonable interpretations would cover, it is potentially conceded that Compain does not appear to explicitly recite a “widget” and “card” verbatim. In an analogous art, Singolda shows:
determining whether to present a first widget over a display of a user [e.g. determining whether to present one or more Taboola Feed widgets over a display of a user (page 2, 3rd paragraph)], {…} wherein the first widget is configured to present in the display one or more content cards [“With Taboola Feed, at the natural conclusion of an article, you seamlessly transition to the world we have created for our publishers and advertisers. You will organically discover a range of cards and information, all smart and meaningful—some generated by us, some from publishers, some by brands, and some from third-party companies who can now  develop “cards” that our publishers can integrate into their feeds—things like weather cards, or newsletter cards, commenting, interactive polls and others.” (page 2, 4th paragraph)
“Now with Taboola Feed, our hope, is to embark on the beginning of a new ‘streamlined economy,’ rendering things in a consistent card UI that’s scrollable and personalized so that people see the cards and information they want to see. {…}” (page 3, 3rd paragraph)]; 

One of ordinary skill in the art, having the teachings of Compain and Singolda before them prior to the effective filing date of the claimed invention, would have been motivated to incorporate Singolda’s “widgets” and “cards” functionality/nomenclature into Compain. The rationale for doing so would have been that a) they were both drawn to the same field of use (advertising), b) the Specification itself already broadly described these terms to reasonably read on Compain’s teachings (see the mappings to Compain for each term above), and c) by doing so, Compain would be improved by “embark[ing] on the beginning of a new ‘streamlined economy,’ rendering things in a consistent card UI that’s scrollable and personalized so that people see the cards and information they want to see {and would also} get a shot at winning people’s attention, getting them to stick around, read more content, watch more videos, and help monetize the quality stories publishers work so hard to write.” (Singolda: page 3, 3rd paragraph). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Compain and Singolda (hereinafter, the “Compain-Singolda” combination) in order to obtain the invention as recited in claims 1, 14, and 20.

As to dependent claims 2 and 15, Compain-Singolda further shows:
performing said dynamically adjusting the estimated likelihood by monitoring the interactions of the user with the page [e.g. user interactions are monitored in order to adjust the estimated likelihood (Compain: ¶¶ 51-59)].

As to dependent claims 3 and 16, Compain-Singolda further shows:
wherein said removing the first widget from the display is performed based on identifying that the second widget is visible in the display [e.g. removing/replacing the widget from the display based on identifying that the second widget is visible in the display (Compain: fig. 3; ¶¶ 42-49 & 63-67)].

As to dependent claim 4, Compain-Singolda further shows:
selecting the one or more content cards to be presented in the first widget based on at least one of: historic interactions of the user with content, a user profile of the user, an order of content items in the second widget, and the interactions of the user with the page [e.g. selecting the one or more content cards to be presented in the widget based on at least one of the group consisting of: historic interactions of the user with content, a user profile of the user, an order of content items in the feed, and the interactions of the user with the page (Compain: ¶¶ 05, 31, & 65)].

As to dependent claims 5 and 17, Compain-Singolda further shows:
wherein the estimated likelihood that the user will reach the second widget is determined based on at least one of the group consisting of: a user profile of the user indicating historic user consumption tendencies, a distance between the second widget and the display, detected patterns of interactions of the user with the page, and historic interactions of a plurality of users with the page [e.g. the estimated likelihood that the user will reach the second widget is determined based on at least one of the group consisting of: a user profile of the user indicating historic user consumption tendencies, a distance between the second widget and the display, detected patterns of interactions of the user with the page, and historic interactions of a plurality of users with the page (Compain: ¶¶ 05, 31, & 65)].

As to dependent claim 6, Compain-Singolda further shows:
wherein the interactions of the user with the page comprise at least one of the group consisting of: a mouse hover, a scrolling speed, an acceleration of a scrolling speed, an eye movement, an orientation of a device rendering the page, a cursor movement, and a selection of an item [e.g. the interactions of the user with the page comprise at least one of the group consisting of: a mouse hover, a scrolling speed, an acceleration of a scrolling speed, an eye movement, an orientation of a device rendering the page, a cursor movement, and a selection of an item (Compain: ¶¶ 08, 46-48, & 51-59)].

As to dependent claim 7, Compain-Singolda further shows:
wherein said presenting the first widget over the display comprises presenting the first widget at a top area of the display or at a bottom area of the display [e.g. presenting the widget over the display comprises presenting the widget at a top area of the display or at a bottom area of the display (Compain: figs. 2-3; ¶¶ 38, 44, & 53). See also the top and bottom area alternatives in Singolda: page 1, 2nd paragraph, page 4, 1st paragraph, and page 5, 2nd paragraph.].

As to dependent claims 8 and 18, Compain-Singolda further shows:
identifying at least one content card that is estimated to be of interest to the user, wherein said identifying is performed upon determining that the user has reached the second widget, wherein said identifying is based on direct or indirect user interactions with one or more content items in the second widget [e.g.  identifying a “card UI that’s scrollable and personalized so that people see the cards and information they want to see” (Singolda: page 3, 3rd paragraph) based on direct or indirect user interactions with the one or more content cards in the second widget upon determining that the user has reached said second widget (Compain: ¶¶ 05, 31, & 65).]; and 
displaying a personalized widget for the user, wherein said displaying is performed upon determining that subsequently to reaching the second widget, the user has reached an article of the page, wherein reaching the article causes the second widget not to be visible to the user, wherein the personalized widget comprises the at least one content card that correspond to the one or more content items in the second widget [Displaying a personalized widget comprising one or more content items that correspond to the one or more content cards (Singolda: page 3, 3rd paragraph) upon reaching an article of the page (Compain: ¶ 59 and Singolda: page 2, 3rd paragraph) after scrolling away from the second widget so that it becomes obscured (Compain: ¶¶ 09, 44, 49, 52, & 65-67). See also the personalized widgets/cards/content items throughout Compain: ¶¶ 31-38.].

As to dependent claim 9, Compain-Singolda further shows:
wherein the one or more content items comprise a content card presented in the second widget [see how the one or more content items comprise a content card presented in the second widget (Singolda: page 2, 4th paragraph and page 3, 3rd paragraph)].

As to dependent claim 10, Compain-Singolda further shows:
wherein the one or more content items comprise at least one content item that shares one or more attributes with the at least one content card or with a portion of the at least one content card [e.g. displayed personalized widgets’ content items may share one or more attributes with the at least one content card or with a portion of the at least one content card (Compain: ¶¶ 05, 32-34, & 59-67 | Singolda: page 3, 3rd paragraph)], 
wherein an attribute of the one or more attributes is selected from the group consisting of: a topic [Compain: ¶¶ 44-49, & 63], a publisher [Compain: ¶¶ 02, 05, 21-24, & 33-34 | Singolda: page 2, last two paragraphs], and a visual appearance [Compain: ¶¶ 44 & 63 | Singolda: page 3, 3rd paragraph].

As to dependent claim 11, Compain-Singolda further shows:
wherein the personalized widget comprises a BottomReminder widget [e.g. a personalized carousel widget (Singolda: page 4, 3rd paragraph)].

As to dependent claim 12, Compain-Singolda further shows:
wherein the first widget comprises a NextUp widget [e.g. a feed/carousel widget (Singolda: page 4, 3rd paragraph)], and the page is a webpage browsed by a browser of an end device of the user [Compain: ¶ 38 | Singolda: 2nd page, 1st paragraph].

As to dependent claims 13 and 19, Compain-Singolda further shows:
wherein the first widget is a carousel element presenting two or more content cards [e.g. a carousel widget (Singolda: page 4, 3rd paragraph)], 
wherein the second widget is a feed element [Compain: ¶ 24 | Singolda: 2nd page, 3rd paragraph], 
wherein the two or more content cards presented in the carousel widget are associated with the feed element [“{…} the impact of Taboola Feed also extends to brands—who now have an opportunity to reach an audience in a proven format consumers love, like carousels, videos, app downloads, polls, and more, while still being adjacent to brand safe and premium quality editorial content.” (Singolda: page 4, 3rd paragraph)].

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. Applicant argues:
“Applicant respectfully traverses this contention, and asserts that the title is descriptive. Specifically, as described by the current title, 'Display Adjustments', implementing the claimed subject matter causes various adjustments to the display, such as by adding a widget thereto, removing a widget therefrom, or the like. Accordingly, the title is clearly indicative of the invention to which the claims are directed, in accordance with MPEP § 606.”


The Office respectfully disagrees. Merely limiting the title to the immensely broad “Display Adjustments” language is not clearly indicative of the widget-related invention to which the claims are directed.

“The only element of Compain that is placed in a portion of page 305 that is not visible to the user, is space D of Figure 3. However, Compain never relates to a likelihood that the user will reach Space D, and a fortiori does not teach determining whether to present a first widget, based on a likelihood that the user will reach Space D (see Paragraph [0043] of Compain, which is the only place in Compain that mentions Space D).”


The Office respectfully disagrees. First, it is noted for the record that Applicants themselves have acknowledged  that Compain teaches at the very least the most recently-added aspects “wherein the second portion of the page is not visible to the user.” 1 Further, the Office respectfully disputes Applicant’s allegation that Space D is the “only element of Compain that is placed in a portion of page 305 that is not visible to the user,” since Compain very clearly attributes this functionality to all its content items (including the explicitly-described scenario in paragraph 49 wherein space C becomes obscured/not visible). Lastly, Compain is replete with descriptions referring to its inference capabilities corresponding to determining that a user may have lost interest in a certain item if it is determined that the user will likely not reach/scroll to it (especially if it is obscured/not visible | see Compain: fig. 3; ¶¶ 21, 42-49, & 63-65).

“More specifically, Compain is directed to spaces A-D being statically deployed, as they are never removed from the display or added to the display (e.g., see Paragraphs [0043]-[0046] of Compain), and therefore Compain teaches away from the feature of 'determining whether to present a first widget over a display of a user'.”


The Office respectfully disagrees. First, the Office submits that Compain’s spaces/items are not “statically deployed” as Applicant contends. Instead, Compain explicitly recites “changing a display configuration of the presentation page to cause one or more content items to be relocated” (Compain: ¶ 09). Moreover, as to Applicant’s “teaching away” allegation, even if they were (which they are decidedly not, as shown both in the just-cited paragraph and the many “replacement” examples recited throughout the reference), "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)

“[…] Applicant further asserts that the content items of Compain cannot be interpreted as the recited first widget, firstly since they do not comprise a widget. As known in the art, widgets are elements of interaction that can be used as a platform for presenting content items. Secondly, the content items of Compain cannot be interpreted as the recited first widget at least since this would contradict the recited feature of Claim 1: wherein the first widget is configured to present in the display one or more content cards. Specifically, a content item of Compain is not configured to present content cards. Rather, It is a content item.”


The Office respectfully disagrees. In response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 U.S.P.Q. 871 (C.C.P.A. 1981); In re Merck & Co., 800 F.2d 1091, 231 U.S.P.Q. 375 (Fed. Cir. 1986). In other words, Applicant is attacking Compain for aspects that were already conceded to not be explicitly recited in Compain, and were instead mapped to Singolda. Furthermore, Applicant’s “card”-related allegation is further found unpersuasive since the Specification itself explicitly concedes that “cards ({are} also referred to as “content items”)” (Specification: ¶ 30).

“With respect to the Office's contention that Paragraph [0039] of the Present Specification finds the concepts of a GUI element such as a content item and a "widget" to be interchangeable, Applicant respectfully traverses this contention. Specifically, according to Paragraph [0039] of the Present Specification, the only GUI element that is considered to be interchangeable with a widget is a feed carousel GUI element. The paragraph further defines the feed carousel GUI element as an element that is utilized for displaying items from the feed, in contrast to the content items of Compain which are not configured for displaying items from a feed. […]”


Applicant’s arguments are once again respectfully found unpersuasive since they attack Compain for aspects that were mapped to Singolda (in this case, the use of a “widget,” which had already been explicitly acknowledged to not be anticipated by Compain as claimed). 

“It is further noted that replacing the recited widgets with a content item is contradictory to one or more objectives of the disclosed subject matter, as it will not achieve, for example, the technical effect of 'avoid from overwhelming the user with excess feed cards in case the user is estimated to reach the feed' (Paragraph [0054] of the Present Application).”


The Office respectfully disagrees with Applicant’s opinions. Not only is “the technical effect of 'avoid from overwhelming the user with excess feed cards in case the user is estimated to reach the feed'” a) an intended result and b) not in actuality claimed, but also the Office respectfully submits that the above allegation is also an improper attack against the references individually since the “widgets” aspect was relied upon in Singolda (not Compain).

“	Specifically, Applicant respectfully asserts that Singolda fails to cure the deficiencies of Compain with respect to the features: determining whether to present a first widget over a display of a user, based on an estimated likelihood that the user will reach a second widget that is not visible to the user. 
Conversely, in the portions of Singolda cited by the Office, Singolda merely describes a feed presenting cards at a bottom of an article (Pages 2-3 of Singolda). 
It is respectfully asserted that this description of a feed of Singolda is fundamentally different from, and unrelated to, the cited feature of: determining whether to present a first widget over a display of a user, based on an estimated likelihood that the user will reach a second widget that is not visible to the user.”


In response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 U.S.P.Q. 871 (C.C.P.A. 1981); In re Merck & Co., 800 F.2d 1091, 231 U.S.P.Q. 375 (Fed. Cir. 1986). In this case, Applicant attacks the secondary Singolda reference for aspects that were mapped to the Compain reference.

“It is respectfully asserted that this description of Compain with respect to replacing a content item based on feedback signals, which may indicate that a user is disinterested in a content item that is visible to the user, is fundamentally different from, and unrelated to the recited feature of: dynamically adjusting the estimated likelihood of the user to reach the second widget that is not visible to the user based on interactions of the user with the page.”


The Office respectfully disagrees. The cited portions show many triggering criteria upon which interest inference/estimated likelihood would be dynamically adjusted upon being detected. In other words, if any of these triggers are detected, then the system would dynamically make new inferences as to whether the latest changes would indicate either more or less user interest for a given item. For even further context/examples, see the dynamic inference calculations in at least Compain: ¶¶ 49 & 71.

“Applicant further asserts that the Office's interpretations are self-contradictory. Specifically, the Office first indicated that the feature of presenting the first widget over the display of the user, wherein said presenting is performed upon determining that the estimated likelihood is below a first threshold, in its previous form, allegedly corresponds to the description of Compain with respect to replacing content items that are estimated to disinterest the user with other content items. However, the Office used the same scenario of Compain as allegedly corresponding to the cited feature of: removing the first widget from the display, wherein said removing is performed upon determining that the adjusted estimated likelihood of the user is above a second threshold, in its previous form.”


The Office respectfully disagrees with Applicant’s conclusory statements alleging that the previously-provided mappings are “self-contradictory.” To summarize, with regards to the “presenting the first widget” aspect, Compain was relied upon (at least in part) to teach how users may be presented with items that the system infers will have a low likelihood of being of disliked by the user. With regards to the “removing the first widget from the display” aspect, Compain was relied upon to show that user interactions with the page may cause the system to dynamically infer that the user has in fact become disinterested with the item, and as such its removal is warranted. It is respectfully maintained that these aspects/teachings: a) are not the same scenario, b) are in no way at odds with one another, and/or c) are not “self-contradictory” as alleged.  

Therefore, the Office respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALVARO R. CALDERON IV
Examiner
Art Unit 2173


/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2129: “Admissions as Prior Art.”